Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 28, 2004, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because he refused an offer of suitable employment without good cause.
Claimant lost his job at an automobile transmission shop after he failed to report for a scheduled shift. He filed a claim for unemployment insurance benefits. Subsequently, at claimant’s urging, the employer agreed to rehire him. Claimant, however, did not report to work on the date specified or thereafter. The *802Unemployment Insurance Appeal Board ultimately disqualified him from receiving benefits on the ground that he refused an offer of suitable employment without good cause, and adhered to this decision upon reconsideration. Claimant appeals.
We affirm. A claimant who refuses to accept a job for which he or she is reasonably suited by training and experience will be disqualified from receiving unemployment insurance benefits (see Labor Law § 593 [2]; Matter of Spina [Commissioner of Labor], 7 AD3d 870, 870 [2004]; Matter of Turner [Commissioner of Labor], 6 AD3d 915, 916 [2004]). Here, the employer’s representative testified that, after rehiring claimant for the same job he had performed previously upon conditions that were mutually acceptable, claimant inexplicably failed to report to work. Although claimant maintained that he did not accept the offer because the employer intended to pay him illegally, this presented a credibility issue for the Board to resolve (see Matter of Fronczak [Commissioner of Labor], 6 AD3d 898, 899 [2004], appeal dismissed 3 NY3d 669 [2004]; Matter of Hill [Commissioner of Labor], 305 AD2d 843, 844 [2003]).
Cardona, P.J., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.